Citation Nr: 1341172	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  12-15 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for joint pains due to undiagnosed illness, also claimed as Achilles tendonitis.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel











INTRODUCTION

The Veteran had active duty service from November 1986 to February 1992, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision issued by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has joint pains of the elbows, knees, and Achilles tendon/heel areas that he believes are the result of his service in Southwest Asia.

Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2) ; 38 C.F.R. § 3.317(a)(2).

Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue and muscle and joint pain.  38 U.S.C.A. §§ 1117(g)(1),(4),(5); 38 C.F.R. § 3.317(b)(1),(4),(5).

The Veteran underwent a VA examination in May 2010.  The examiner noted the Veteran's complaints of knee, elbow, and Achilles tendon pains, but found normal examinations of these areas.  The examiner did not specifically comment on whether the Veteran's muscle and joint pains were manifestations of a chronic undiagnosed illness.  Additionally, the Veteran provided a statement dated in June 2012 indicating that his symptoms were worse than they had been at the time of the May 2010 examination.  

The Board finds that the May 2010 examination/opinion is inadequate and another attempt must be made to obtain an adequate opinion on this matter.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess his complaints of joint pains.  The examiner must provide an opinion as to whether the Veteran's elbow, knee, and Achilles tendon complaints may be manifestations of a chronic undiagnosed illness.  After reviewing the record, the examiner should address the following.

Specifically state whether the Veteran's elbow, knee, and Achilles tendon complaints are attributable to known clinical diagnoses, or are attributable to a chronic undiagnosed illness. 

If there is a known clinical diagnosis that can be medically explained, the examiner should expressly indicate that.  In such a case, the VA examiner should further opine on the etiology of the Veteran's diagnosis by addressing the following question: is it at least as likely as not (i.e., probability of 50 percent) that the diagnosis was incurred in service or is otherwise related to service? 

If, on the other hand, the Veteran suffers from chronic signs or symptoms that are determined not to be associated with a known clinical diagnosis, such as muscle and joint pain, the examiner must note that fact and indicate whether they constitute an undiagnosed illness as defined by VA regulation.

A complete rationale for all opinions must be provided.

2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


